EXHIBIT 10.2

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”), dated as of [__]1, 2019 (hereafter
the “Effective Date”), is between Hawkeye Systems, Inc., a Nevada corporation
(hereafter the “Company”) and Michael Mansouri (hereafter the “Executive“).

 

Employment. The Company hereby employs the Executive, and the Executive hereby
agrees to employment with the Company, upon all the terms and conditions set
forth below. Executive represents and warrants that: (a) he has full power and
authority to enter into this Agreement, (b) he is not restricted in any manner
whatsoever from performing the duties described below, and (c) no agreement,
covenant or other matter prohibits or limits her ability or authority to enter
into this Agreement or perform all of the duties described below.

 

Employment Term. The “Employment Term” and Executive’s employment under this
Agreement shall commence on the Effective Date and shall continue for a period
of three (3) years from the date of this Agreement, ending at the close of
business on September __, 2020, provided, however, that the Employment Term
shall automatically extend for successive one-year periods (such extensions also
being referred to as the “Employment Term”), as long as neither party has given
written notice to the other party at least 30 days prior to the end of the then
current term that such term shall not be extended, and further provided that the
Agreement has not been terminated earlier in accordance with the provisions set
forth below. If the Executive’s employment terminates for any reason, with or
without Cause, the Executive shall not be entitled to any payments, benefits,
damages, awards, or compensation other than as provided in the Sections set
forth below or as otherwise provided by law or by any applicable employee
benefit plan in which he participates. The parties acknowledge that certain
obligations under this Agreement survive the end of Executive’s employment.

 

Position and Duties. The Company shall employ the Executive as its [title].
Executive shall report to the Company's Chief Executive Officer or a designee
thereof. Executive shall have such responsibilities and duties as the Chief
Executive Officer shall determine.

 

Manner and Location of Employment. Executive shall faithfully, diligently and
competently perform his responsibilities and duties. Executive shall provide
such time to his duties as he shall deem appropriate or necessary for the duties
of [title].

 

Compensation. Executive shall receive salary compensation equal to $225,000 per
annum payable in semi-monthly installments (“Base Salary”). During the Term, the
Company may increase, but not decrease, the Base Salary payable to Executive
hereunder, provided, that the Company may decrease Executive’s salary if (i)
Executive consents thereto in his discretion, or (ii) in the event that there
are no less than three executive officers of the Company, the minimum annual
salaries of all Company executive officers are similarly reduced.

 

___________ 

1 NTD: To insert the Closing Date.

 



 - 1 -

  



 

Bonus. Executive shall be entitled to a minimum guaranteed annual bonus of
$40,000 per year during the term of this agreement, and up to $75,000
performance bonus annually as determined by the Company’s Board of Directors
(the “Board”).

 

Vacation. The Company does not have a formal vacation/PTO policy. As such,
Executive will not accrue or accumulate paid time off; however, Executive will
be permitted to take paid time off for vacation and personal matters, subject to
business needs; provided, however, that paid vacation cannot be taken if
Executive qualifies for disability or paid leave under the Family and Medical
Leave Act (FMLA), Paid Family Leave (PFL), or State Disability Insurance (SDI)
or the like.

 

Equity Compensation. Subject to the approval of the Board, Executive shall be
granted an option to purchase up to 375,000 shares of common stock in the
Company at an exercise price of $[___]2 per share (the “Options”). The Options
shall vest as to 1/3 of the total amount of shares on the one-year anniversary
of the Effective Date, and thereafter, 1/24th of the remaining shares shall vest
on the last day of each calendar month subject to the terms of a Stock Option
Agreement to be entered into by the Company and Executive (the “Option
Agreement”) and as otherwise set forth herein. The Options shall be subject to
the terms of the Company’s 2019 Directors, Officers, Employees and Consultants
Stock Option Plan (the “Plan”). Upon termination for Cause, all vested and
unvested Options shall immediately terminate. Executive shall have the
opportunity to earn additional option awards under the Plan in amounts and
subject to terms determined in Company’s sole discretion.

 

Employment Benefits. Executive shall be entitled to the following benefits
during the Employment Term:

 

Expenses. Executive shall be reimbursed for business related expenses (including
for trainings, industry shows, and industry conferences) reasonably and
necessarily incurred and advanced by Executive in performing his duties for the
Company and in accordance with Company policy as it exists from time to time,
provided that Executive shall receive written approval for any expense in excess
of $1,000.

 

Other Benefits. Executive may choose to participate in all other employee
benefit plans and programs as the Company may, from time to time, offer to its
employees, subject to the same terms and conditions as such benefits are
generally provided by the Company. All such benefits are subject to plan
documents (where applicable) and the Company's policies and procedures. Nothing
in this Section guarantees that any specific benefit will be provided or offered
by the Company which has the right to add, modify, or terminate benefits at any
time.

 

___________ 

2 Fair market value of stock as of Closing Date.

 



 - 2 -

  



 

Death. The death of Executive shall automatically terminate the Company's
obligations under this Agreement, and the Company shall have no liability to
Executive or Executive’s estate.

 

Disability. If Executive is unable, in the reasonable determination of the Board
and the Chief Executive Officer, to render services of substantially the kind
and nature, and to substantially the extent, required to be rendered by
Executive under this Agreement due to illness, injury, physical or mental
incapacity or other disability, for 120 days, whether consecutive or not, within
any 12 month period, Executive’s employment may be terminated by the Company,
and the Company shall have no liability to Executive.

 

Resignation Without Good Reason. If Executive resigns his employment during the
Employment Term without Good Reason, the Company shall have no liability to
Executive.

 

Termination By Company for Cause. If the Executive’s employment is terminated
for Cause (as defined below), the Company shall have no liability to Executive.

 

Termination By Company Without Cause and Resignation for Good Reason. If (i) the
Company terminates Executive’s employment during the Employment Term without
Cause (and for reasons other than Death, Disability or Change in Control as
provided for in the subsection immediately following) or (ii) Executive resigns
his employment during the Employment Term for Good Reason: (a) the Company shall
continue to pay to Executive the Base Salary for a period equal to the greater
of (y) the remainder of the then applicable Employment Term less six (6) months
and (z) the remainder of the then applicable Employment Term, which shall be
paid out over the payment period in accordance with normal payroll practices of
the Company, and (b) the total amount of shares underlying the Options shall
automatically become vested on the date of such termination.

 

Termination Due to Change in Control. If the Company terminates Executive’s
employment without Cause (and for reasons other than Death or Disability) in
conjunction with a Change in Control (as defined below), the Company shall
either (i) cause the entity or person obtaining control to confirm and assume
the Company’s obligations under this Agreement or (ii) in the event such entity
does not assume Company’s obligations under this Agreement, (a) Company shall
pay Executive an amount equal to Executive’s Base Salary for a period equal to
the greater of (y) the remainder of the then applicable Employment Term less six
(6) months and (z) the remainder of the then applicable Employment Term, which
payment shall be made within 60 days of the consummation of such Change in
Control, and (b) the total amount of shares underlying the Options shall
automatically become vested immediately prior to such Change in Control.

 

Cause. The following acts by Executive, as determined by the Board in its
reasonable discretion, shall constitute “Cause” for termination:

 

Theft or embezzlement, or attempted theft or embezzlement, of money or material
tangible or intangible assets or property of the Company, its Subsidiaries or
its Executives or business relations;

 

An intentional violation of any law or any act or acts of moral turpitude which
negatively affects the interests, property, business, operations or reputation
of the Company or its Subsidiaries;

 

Other than as a result of a disability, a material failure to carry out
effectively Executive’s duties and obligations to the Company, which failure, to
the extent such material failure is curable, is not cured within ten (10)
business days after the Employee’s receipt of written notice of such failure;

 

Gross negligence or willful misconduct in the performance of Executive’s duties,
including but not limited to the dissemination of non-public or false
information to the public or to the Company’s other employees or contractors,
which conduct, to the extent such conduct is curable, is not cured within ten
(10) business days after the Employee’s receipt of written notice of such
conduct; or

 

Executive’s material breach of this Agreement which material breach, to the
extent such material breach is curable, is not cured within ten (10) business
days after the Employee’s receipt of written notice of such breach.

 



 - 3 -

  



 

Change in Control. For purposes of this Agreement, a “Change in Control” shall
mean the occurrence of any of the following events:

 

A merger or consolidation involving the Company or any subsidiary of the Company
after the completion of which: (A) in the case of a merger (other than a
triangular merger) or a consolidation involving the Company, the stockholders of
the Company immediately prior to the completion of such merger or consolidation
beneficially own (within the meaning of Rule 13d-3 promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or comparable
successor rules), directly or indirectly, outstanding voting securities
representing less than fifty percent (50%) of the combined voting power of the
surviving entity in such merger or consolidation, and (B) in the case of a
triangular merger involving the Company or a subsidiary of the Company, the
stockholders of the company immediately prior to the completion of such merger
beneficially own (within the meaning of Rule 13d-3 promulgated under the
Exchange Act, or comparable successor rules), directly or indirectly,
outstanding voting securities representing less than fifty percent (50%) of the
combined voting power of the surviving entity in such merger and less than fifty
percent (50%) of the combined voting power of the parent of the surviving entity
in such merger;

  

An acquisition by any person, entity or “group” (within the meaning of Sections
13(d) or 14(d) of the Exchange Act or any comparable successor provisions),
other than any Executive benefit plan, or related trust, sponsored or maintained
by the Company or an affiliate of the Company and other than in a merger or
consolidation of the type referred to in clause “(i)” of this Section 9(j)(i),
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act, or comparable successor rules) of outstanding voting securities of
the Company representing more than fifty percent (50%) of the combined voting
power of the Company (in a single transaction or series of related
transactions); or

 

In the event that the individuals who, as of the Effective Date, are members of
the Board (the “Incumbent Board”), cease for any reason to constitute at least
fifty percent (50%) of the Board. (However, if the subsequent election, or
nomination by the Board for election by the Company's stockholders, of any new
member of the Board is approved by a vote of at least fifty percent (50%) of the
Incumbent Board, such new member of the Board shall be considered as a member of
the Incumbent Board.)

 

Good Reason. The following shall constitute “Good Reason” for resignation:

 

The failure by the Company to pay Executive the Base Salary when due under this
Agreement;

 

A material violation by the Company of any other term of this Agreement, which
material violation is not cured within ten (10) business days after the
Company’s receipt of written notice of such material violation; or

 

The relocation of Executive’s principal place of business for the Company by
fifty (50) miles from Executive’s current principal place of business for the
Company, provided, however, that the distance between such new principal place
of business and Executive’s primary residence is greater than the distance
between Executive’s primary residence and Executive’s current principal place of
business.

 



 - 4 -

  



 

Resignations. Upon the end of Executive’s employment for any reason, Executive
shall be deemed to have resigned from any positions which he holds as a director
or officer of the Company and any of its subsidiaries or affiliates.

 

Key Executive Insurance. The Company, at its discretion, may apply for and
procure in its own name, or Executive’s name, life and/or disability insurance
on Executive in any amount specified by the Company. Executive agrees to
cooperate in any medical or other examination, supply information and execute
such applications as may be reasonably necessary to obtain and continue such
insurance at the Company's expense

 

Indemnification. To the maximum extent permitted by applicable law, the Company
shall indemnify, defend, protect and hold Executive harmless for acts and
omissions of Executive taken in his capacity as an officer or employee of the
Company which were in his reasonable judgement in the interests of the Company
but not including any acts or omissions resulting from Executive’s gross
negligence, willful misconduct or any acts taken which are outside the scope of
his employment with the Company. This Section shall survive the Employment Term
and shall remain in effect indefinitely thereafter.

 

Employee Proprietary Information and Inventions Agreement. Executive will be
required, as a condition of his employment with the Company, to enter into an
Employee Proprietary Information and Inventions Agreement with the Company, a
copy of which is attached as Exhibit A hereto. Additionally, as a condition of
Executive’s continued employment with the Company, Executive may be required to
enter into additional confidentiality agreements or other agreements that the
Company may issue from time to time.

 

Successors and Assignees. This Agreement may be assigned by the Company to any
successor or assignee of a substantial portion of the business of the Company
(whether by transfer of assets or stock, merger or other business combination).
Executive may not assign his rights or obligations under this Agreement.

 

Binding Effect. This Agreement shall inure to the benefit of and be binding upon
the parties and their respective heirs, successors, legal representatives and
permitted assigns.

 

Notices. Any notice required or permitted to be given under this Agreement shall
be sufficient if in writing and either delivered in person by reputable
messenger or overnight delivery service, by telecopy (with confirmation of
receipt) or sent by certified mail, postage prepaid, if to the Company at the
Company’s principal place of business, c/o Chief Executive Officer, and if to
the Executive, at his home address most recently filed with the Company, or to
such other address as either party shall have designated in writing to the other
party.

 

Law Governing. This Agreement shall be governed by and construed in accordance
with the laws of the State of California for contracts to be performed in that
State.

 

Severability and Construction. If any provision of this Agreement is declared
void or unenforceable or against public policy, such provision shall be deemed
severable and severed from this Agreement and the balance of this Agreement
shall remain in full force and effect. If a court of competent jurisdiction
determines that any restriction in this Agreement is overbroad or unreasonable
under the circumstances, such restriction shall be modified or revised by such
court to include the maximum reasonable restriction allowed by law.

 

Waiver. Failure to insist upon strict compliance with any of the terms,
covenants or conditions hereof shall not be deemed a waiver of such term,
covenant or condition.

 

Entire Agreement; Modifications. This Agreement constitutes the entire agreement
of the parties with respect to its subject matter and supersedes all prior
agreements, oral and written, between the parties with respect to the subject
matter of this Agreement. This Agreement may be modified or amended only by an
instrument in writing signed by both parties.

 

Employment and Income Taxes. All payments made to Executive by the Company will
be subject to withholding of income and employment taxes and other lawful
deductions, as applicable.

 



 - 5 -

  



 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and
delivered by its duly authorized officer or representative and Executive has
executed and delivered this Agreement on ________________, 2019.

 



HAWKEYE SYSTEMS, INC.

   By:

Corby Marshall, Chief Executive Officer

   EXECUTIVE: 

 

 

 

 

 

Michael Mansouri

 



 

 - 6 -

  

 

Exhibit A

 

EMPLOYEE

PROPRIETARY INFORMATION

AND INVENTIONS AGREEMENT

 

This Employee Proprietary Information and Inventions Agreement (the “Agreement”)
is entered into between me (referenced as “I,” “me” or “my” herein) and Hawkeye
Systems, Inc. (the “Company”). In consideration of my employment or continuing
employment with the Company, I agree as follows:

 

1. Definitions.

 

1.1. “Company Materials” means any and all of the Company’s equipment, devices
and other property and documents and other media that contain or embody
information relating to the Company and all manifestations of Proprietary
Information, which include, but are not limited to, computers, computer
software, computer disks, tapes, printouts, source, HTML and other codes,
flowcharts, schematics, designs, graphics, drawings, photographs, charts,
graphs, notebooks, customer lists, client lists, recordings, other tangible or
intangible manifestation of content, and all other documents whether printed,
typewritten, handwritten, electronic, or stored on computer disks, tapes, hard
drives, or any other tangible medium, as well as samples, models, prototypes,
products and the like, including copies thereof.

 

1.2. “Inventions” means any and all inventions and improvements (whether or not
patentable), works of authorship, derivative works, trade secrets, technology,
computer programs, database, or software, algorithms, formulas, compositions,
ideas, designs, text, graphic, HTML and other code, banner, audio, video or
other file, discovery, processes, techniques, know-how and data made, conceived,
created, reduced to practice or developed by me (in whole or in part, either
alone or jointly with others).

 

1.3. “Proprietary Information” means any and all information, knowledge and data
obtained from the Company (whether conveyed visually, orally or in writing)
concerning the Company’s actual or anticipated business, research, developments,
products, services or finances including, without limitation, algorithms, trade
secrets, computer programs and software, source code, data structures,
databases, scripts, application programming interfaces, protocols, drawings,
designs, mask works, formulas, technology, ideas, know-how, products, features
and modes of operation, services, customer and supplier lists and compilations
containing customer or supplier information, contacts at or knowledge of clients
or prospective clients, finances, processes, schematics, specifications,
techniques, compositions, inventions and improvements (whether or not
patentable), patent applications, discoveries, works of authorship, derivative
works, technical, business, financial, customer and product related plans,
analyses, compilations, studies, forecasts and strategies, the salaries, terms
of compensation, skill levels, duties and other terms of employment of other
employees, the terms and existence of third party agreements, negotiations with
third parties, and information which is received in confidence by or for the
Company from any third party subject to a duty on the Company’s part to maintain
the confidentiality of such information.

 

1.4. “Rights” means any and all intellectual property rights, including, without
limitation, patent rights, copyright rights, trademark rights, trade secret
rights, mask work rights, sui generis database rights, industrial design rights
and all other intellectual property, industrial property and proprietary rights
recognized anywhere in the world, now or in the future.

 

2. Proprietary Information. All Proprietary Information and all Rights in
connection therewith are the sole property of the Company and its successors and
assigns. I hereby irrevocably assign to the Company, and its successors and
assigns, any and all Rights I may have or acquire in Proprietary Information and
all Rights therein. At all times, both during and after my employment with the
Company, I will keep in strict confidence and trust and will not use, disclose
or publish any Proprietary Information without the prior written consent of an
officer of the Company, except as may be necessary and appropriate in the
ordinary course of performing the duties of my employment. In addition, I will
obtain the Company’s written approval before publishing or submitting for
publication any material (written, verbal, or otherwise) that relates to my work
at the Company and/or incorporates any Proprietary Information. The foregoing
restrictions shall not apply to any information that (i) is or becomes publicly
known through lawful means; (ii) was rightfully in my possession or part of my
general knowledge prior to my employment by the Company as specifically
identified in Attachment A hereto; or (iii) is disclosed to me without
confidentiality obligations or restrictions on use or disclosure by a third
party who rightfully possesses the information (without confidentiality
obligations or restrictions on use or disclosure) and who did not receive such
information, directly or indirectly, from the Company. The foregoing prohibition
against disclosure of Proprietary Information shall not apply to my disclosure
of Proprietary Information: (i) to my accountants, attorneys, advisors, agents
and/or representatives, so long as I shall have taken reasonable precaution to
assure that such persons are informed that the Proprietary Information is
strictly confidential and that they respect the confidentiality of the
Proprietary Information in the same manner required by this Agreement; or (ii) I
am required to disclose pursuant to judicial action or decree having
jurisdiction over me, provided that I provide the Company with written notice of
the requirement that I disclose such Proprietary Information promptly upon my
being made aware of such requirement. By signing this Agreement, I acknowledge
understanding that the identities, goals, needs and strategic plans of
individuals and entities currently or prospectively served by the Company
(“Clients”), and the terms on which such Clients do business or seek to do
business with the Company, (all of the foregoing, “Client Information”) has
independent economic value to the Company and is not readily ascertainable from
public sources. I further understand that the Company has expended considerable
time and effort to develop, compile and protect the secrecy of Client
Information, and has expressly identified Client Information to me as a valuable
trade secret of the Company.

 



 - 7 -

  



 

3. Notice of Immunity. Pursuant to the Defend Trade Secrets Act of 2016, I
acknowledge that I shall not have criminal or civil liability under any Federal
or State trade secret law for the disclosure of a trade secret that (i) is made
(a) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney and (b) solely for the purpose of
reporting or investigating a suspected violation of law; or (ii) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. In addition, if I file a lawsuit for retaliation by
the Company for reporting a suspected violation of law, I acknowledge that may
disclose the trade secret to my attorney and use the trade secret information in
the court proceeding, if I (y) file any document containing the trade secret
under seal and (z) do not disclose the trade secret, except pursuant to court
order.

 

4. Company Materials. All Company Materials are the sole property of the
Company. I will not remove any Company Materials from the business premises of
the Company or deliver any Company Materials to any third party, except as may
be necessary and appropriate in the ordinary course of performing the duties of
my employment. I acknowledge that the Company’s information technology systems
(including, without limitation, computer networks, email systems, telephone
systems and voicemail systems) and all devices (whether owned by me or the
Company) that access or otherwise communicate with the Company’s information
technology systems including, without limitation, computers, cell phones and
tablets, contain Proprietary Information and I agree not to use the Company’s
information technology systems for any improper purpose, which includes, without
limitation, working on behalf of any person or entity other than the Company
during working hours or otherwise. I further agree that upon the termination of
my employment by me or by the Company for any reason, or for no reason, or
during my employment if so requested by the Company, I will immediately return
to the Company all Company Materials, apparatus, equipment and other physical
property, or any reproduction of such property, excepting only (i) my personal
copies of records relating to my compensation; (ii) my personal copies of any
materials previously distributed generally to stockholders of the Company; and
(iii) my copy of this Agreement. I further agree that any property situated on
the premises of the Company and owned by the Company, including discs, flash
drives and other storage media, filing cabinets or other work areas, is subject
to inspection by the personnel of the Company at any time with or without
notice.

 

5. Intellectual Property.

 

5.1. I understand and agree that all Inventions during my employment and all
Rights therein, whether or not patentable or copyrightable, and whether made
solely or jointly with others, shall be the sole and exclusive property of the
Company and its successors and assigns, and that the Company is entitled to full
ownership and control of all such Inventions. Subject to Section 5.2 below, I
hereby irrevocably assign and agree to assign in the future (when any such
Invention or Rights are first reduced to practice or first fixed in a tangible
medium, as applicable) to the Company, and its successors and assigns, without
further consideration, absolutely and forever, throughout the world. All of my
right, title and interest in and to any and all Inventions and Rights during the
period of my employment with the Company to the maximum extent permitted by
Section 2870 of the California Labor Code, a copy of which is provided in
Attachment B hereto, or by any other applicable law. No assignment in this
Agreement shall extend to Inventions, the assignment of which is prohibited by
California Labor Code Section 2870, or by any other applicable law. However, the
Company shall not have Rights, and the assignment in this Paragraph shall not be
effective as to any Work Product developed entirely outside of the hours when I
am providing services to the Company and without the use of any of the Company’s
resources that does not relate to the Company’s business or proposed business
and does not result from any work performed by me for the Company.

 



 - 8 -

  



 

5.2. I acknowledge and agree that each original work of authorship which is made
by me (in whole or in part, either alone or jointly with others) within the
scope of my employment, or otherwise in connection with or relating to my
relationship with and services provided to the Company and which is protectable
by copyright (collectively, “Work”) is a “work made for hire” as defined in the
United States Copyright Act (17 U.S.C., Section 101).

 

5.3. If any Invention assigned hereunder or any Work is based on, or
incorporated in, or is an improvement or derivative of, or cannot be reasonably
made, used, modified, maintained, supported, reproduced and sold or distributed
without using or violating technology or rights owned or licensed by me and not
assigned hereunder, I hereby grant the Company and its successors and assigns a
perpetual, irrevocable, worldwide, fully paid-up, royalty-free, non-exclusive
and sublicensable right and license to make, use, sell, offer for sale, copy,
adapt, distribute, display, publicly perform, exploit and exercise all such
technology and rights in support of the Company’s exercise or exploitation of
any Work or assigned Invention (including modifications, improvements and
derivatives thereof) or any Rights.

 

5.4. I agree to perform, during and after my employment, all acts deemed
necessary or desirable by the Company to permit and assist it, at the Company’s
expense, in evidencing, perfecting, applying for, prosecuting, obtaining,
maintaining, defending and enforcing in any and all countries all Rights
relating to any Work or in any Invention assigned to the Company hereunder and
the assignment thereof. Such acts may include, without limitation, execution and
delivery of documents and assistance or cooperation in legal proceedings
(including appearance as a witness). I also agree to assign all my right, title
and interest in and to any particular Invention to a third party including,
without limitation, the United States Government, as directed by the Company.
Should the Company be unable to secure my signature on any document necessary to
evidence, perfect, apply for, prosecute, obtain, maintain, defend or enforce any
Rights relating to any Work or assigned Invention, whether due to my mental or
physical incapacity or any other cause, I hereby irrevocably designate and
appoint the Company and its duly authorized officers and agents, as my agents
and attorneys-in-fact, with full power of substitution, to act for and in my
behalf and instead of me, to execute, verify and file any documents and to do
all other lawfully permitted acts to further the above purposes with the same
legal force and effect as if executed by me and I acknowledge that the foregoing
power is coupled with an interest. I hereby waive and quitclaim to the Company
any and all claims, of any nature whatsoever, which I now or may hereafter have
for infringement of any Rights assigned hereunder.

 

5.5. Any assignment of copyright hereunder (and any ownership of a copyright as
a work made for hire) includes all rights of paternity, integrity, disclosure
and withdrawal and any other rights that may be known as or referred to as
“moral rights” (collectively “Moral Rights”). To the extent such Moral Rights
cannot be assigned under applicable law and to the extent the following is
allowed by the laws in the various countries where Moral Rights exist, I hereby
waive such Moral Rights and consent to any action of the Company that would
violate such Moral Rights in the absence of such waiver and consent. I agree to
confirm any such waivers and consents from time to time as requested by the
Company.

 

5.6. I will promptly disclose in writing, to my immediate supervisor or to any
persons designated by the Company, all Inventions conceived, reduced to
practice, used, sold, exploited or developed by me (in whole or in part, either
alone or jointly with others) during the term of my employment. In addition, to
the extent I would not be in breach of my confidentiality obligations to a
future employer, I will promptly disclose in writing to the Company all
Inventions conceived, reduced to practice, used, sold, exploited or developed by
me (in whole or in part, either alone or jointly with others) during the six (6)
months after termination of my employment (“Presumed Inventions”). Such
disclosures shall be received by the Company in confidence (to the extent they
are not assigned in Section 5.1 above) and do not extend such assignment. I will
not disclose Inventions covered by Section 5.1 to any third party, unless I am
requested in writing by the Company to do so. Because of the difficulty of
establishing when any Presumed Invention is first conceived or developed by me,
or whether it results from access to Proprietary Information or the Company’s
equipment, facilities, and/or data, I agree that all Presumed Inventions and all
Rights associated therewith shall be presumed to be Inventions subject to
assignment under Section 5.1. I can rebut this presumption, if I prove, by clear
and convincing evidence, that a Presumed Invention is not an Invention subject
to assignment under Section 5.1.

 

6. Prior Inventions. Attachment A contains a complete list of all Inventions
prior to the commencement of my employment with the Company to which I claim
ownership as of the date of this Agreement and that I desire to specifically
clarify are excluded from this Agreement, and I acknowledge and agree that such
list is exhaustive, fully inclusive, and complete. If disclosure of any such
Invention would cause me to violate any prior confidentiality agreement, I
understand that I am not to list such Invention in Attachment A, but I am only
to disclose a name for each such Invention, a listing of the party(ies) to whom
it belongs and the fact that disclosure as to such Invention has not been made
for that reason. If no such list of Inventions is attached to this Agreement, I
represent that I have no such Inventions at the time of signing this Agreement.

 



 - 9 -

  



 

7. Non-Solicitation of Employees. During my employment with the Company and for
two (2) years thereafter, I will not, without the express prior written approval
and consent from the Company’s Chief Executive Officer, directly or indirectly,
(i) solicit or encourage any individual, who was employed or engaged by the
Company (including any consultant or any independent contractor of the Company)
on the date of my termination of employment or at any time during the six (6)
months prior to the termination of my employment, to leave or terminate his or
her employment, relationship, or consultancy with the Company, (ii) assist any
other person or entity in so encouraging or soliciting any such individual or
(iii) recruit or assist in recruiting any such individual for employment,
contract, or consultancy by any person or entity other than the Company.

 

8. Non-Solicitation of Customers and Vendors. At no time during or after my
employment with the Company will I engage, without the express prior written
approval and consent from the Company’s Chief Executive Officer, directly or
indirectly, in any of the following conduct: (i) make use of any trade secret or
other Proprietary Information to divert or attempt to divert any business from
the Company, or to solicit or attempt to solicit any business, on my own behalf
or on behalf of any person or entity other than the Company; (ii) induce or
attempt to induce, on my own behalf or on behalf of any person or entity other
than the Company, any customer, client, licensee or other third party to sever,
reduce, or breach any existing contractual relationship with the Company; or
(iii) induce or attempt to induce, on my own behalf or on behalf of any person
or entity other than the Company, any customer, client, licensee or other third
party to sever, reduce, refrain from establishing or expanding, or abandon any
non-contractual or prospective business relationship with Company.

 

9. Non-Competition During Employment. I agree that, at all times during my
employment with the Company, I will not perform any work or otherwise engage
(whether as an executive, agent, servant, owner, partner, consultant,
independent contractor, employee, representative, stockholder, or in any other
capacity whatsoever), directly or indirectly, in any employment, business, or
activity that is in any way competitive with the business or would otherwise
conflict with my employment by the Company, and I will not assist any third
party in competing with the Company or in preparing to engage in competition
with the business.

 

10. No Conflict with Obligation to Third Parties. I represent and warrant that
my performance of all the terms of this Agreement and as an employee of the
Company does not and will not breach any agreement to keep in confidence
proprietary information acquired by me in confidence or in trust prior to my
employment with the Company. I have not entered into, and I agree I will not
enter into, any agreement, either written or oral, in conflict with my
obligations under this Agreement or in conflict with my employment with the
Company. I further represent and warrant that I have no obligations, by reason
of prior employment relationships or otherwise, that might in any way affect my
ability to give my best efforts to the business of the Company or to carry out
the provisions of this Agreement.

 

11. Prior Actions and Knowledge. I represent and warrant that, from the time of
my first contact or communication with the Company, I have held in strict
confidence all Proprietary Information and have not (i) disclosed any
Proprietary Information or delivered any Company Materials to anyone outside of
the Company, or (ii) used, copied, published, or summarized any Proprietary
Information or removed any Company Materials from the business premises of the
Company, except to the extent necessary to carry out my responsibilities as an
employee of the Company, except any such disclosures as may have been permitted
in accordance with the terms of Section 2.

 

12. Former Employer Information. I acknowledge that the Company does not wish to
receive any confidential information, proprietary information or trade secrets
of my former or concurrent employers, or other person or entity with whom I had
or have a relationship prior to my employment with the Company, and I agree that
I will not, during my employment with the Company, improperly use or disclose
any confidential information, proprietary information or trade secrets of any of
my former or concurrent employers, or other person or entity with whom I had or
have a relationship prior to my employment with the Company,. I agree that I
will not bring onto the premises of, or transmit to, the Company any unpublished
document or other property belonging to any of my former or concurrent
employers, or other person or entity with whom I had or have a relationship
prior to my employment with the Company, unless consented to in writing by them.

 

13. Not an Employment Agreement. I agree that this Agreement is not an
employment contract and does not confer upon me any right to employment or
continuing employment by the Company. If I am an at-will employee of the
Company, this Agreement in no way modifies that at-will status of my employment
with the Company.

 

14. Other Employee Obligations. I agree that this Agreement does not purport to
set forth all of the terms and conditions of my employment, and that as an
employee of the Company I have obligations to the Company which are not set
forth in this Agreement.

 



 - 10 -

  



 

15. Survival. All of the provisions of this Agreement shall continue in effect
after any termination of my employment with the Company, whether voluntary or
involuntary.

 

16. Controlling Law. This Agreement shall be governed by the laws of the State
of California without regard to conflicts of laws principles. I hereby expressly
consent to the personal jurisdiction of the state and federal courts located in
California for any lawsuit filed there against me by Company arising from or
related to this Agreement.

 

17. Severability. If any provision of this Agreement is held to be illegal or
unenforceable, such illegal or unenforceable provision shall be limited or
excluded from this Agreement to the minimum extent required so that this
Agreement shall otherwise remain in full force and effect and enforceable in
accordance with its terms. If any of the provisions contained in this Agreement
shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be construed by limiting and
reducing it, so as to be enforceable to the broadest extent compatible with the
applicable law.

 

18. Successors and Assigns. This Agreement shall be effective as of the first
day of my employment with the Company, the date I sign this Agreement, or the
first day on which the Company disclosed, or discloses, any Proprietary
Information to me, whichever occurs first. This Agreement shall be binding upon
me, my heirs, executors, assigns, administrators and other legal representatives
and shall inure to the benefit of the Company, its subsidiaries, successors and
assigns.

 

19. Authorization to Notify New Employers. I hereby authorize the Company to
notify any of my actual or prospective future employers about my rights and
obligations under this Agreement.

 

20. Attorneys’ Fees. The prevailing party in any legal action arising from or
relating to this Agreement shall be entitled to recover his, her or its costs
incurred in prosecuting and/or defending against such action, including
reasonable attorneys’ fees, to the greatest extent permitted by applicable law.

 

21. Equitable Relief. I acknowledge and agree that, because of the unique nature
of Proprietary Information and Inventions, the provisions set forth in this
Agreement are necessary and reasonable to protect the interests of the Company,
and that any breach or threatened breach of any provision of this Agreement by
me, or at my direction, would cause great and irreparable harm to the Company
for which there would be no adequate remedy at law. Therefore, in addition to
any other rights and remedies the Company may have, I agree that the Company,
without the necessity of proving actual damages, and with or without pursuing
any remedy for damages, shall be entitled to, and may immediately obtain and
enforce, temporary and permanent injunctive relief, specific performance and
other equitable relief to prevent me from violating, breaching or continuing to
breach this Agreement. I further agree that the Company shall be entitled to
such relief without posting a bond or making any undertaking. Any such
requirement of a bond or undertaking is hereby waived by me, and I acknowledge
that, in the absence of such a waiver, a bond or undertaking might otherwise be
required by the Court.

 

22. Arbitration. I agree that any controversy, claim or dispute arising out of
or in any way relating to this Agreement, the breach thereof, my employment by
the Company or the ending of such employment, shall be settled by final and
binding arbitration in accordance with the Mutual Agreement to Arbitrate, a copy
of which is attached as Attachment C hereto, which I agree to execute concurrent
with my execution of this Agreement.

 

23. Modification; Entire Agreement. This Agreement can be modified only by a
subsequent written agreement or subsequent written amendment to this Agreement
executed, in either case, by an officer of the Company. The terms of this
Agreement (including all Attachments, which are incorporated herein by this
reference) are the sole and final expression of my agreement with respect to its
subject matter and may not be contradicted by evidence of any prior or
contemporaneous agreement. As such, this Agreement contains the entire
understanding of the parties with respect to the subject matter set forth herein
and supersedes any prior agreements between the parties with respect thereto. I
acknowledge and attest that I am not relying upon any statement or
representation made which is not embodied in this Agreement.

 

[Signature Page Follows]

 



 - 11 -

  



  

I HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
WHICH IT IMPOSES UPON ME WITHOUT RESERVATION. NO PROMISES OR REPRESENTATIONS
HAVE BEEN MADE TO ME TO INDUCE ME TO SIGN THIS AGREEMENT. I SIGN THIS AGREEMENT
VOLUNTARILY AND FREELY. I ACKNOWLEDGE THAT, IN EXECUTING THIS AGREEMENT, I HAVE
HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL. THIS
AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF THE DRAFTING OR
PREPARATION HEREOF.

 



Dated: ________________________

 

 

 

 

 

Employee Signature

 

  

  

  

 

  

  

 

 

 

 

Name (type or print)

 



  



ACCEPTED AND AGREED:

 

HAWKEYE SYSTEMS, INC.

   By:

Name:

 Title:     



 



 - 12 -

  



 

 ATTACHMENT A

 

1. The following is a complete list of all Inventions prior to the commencement
of my employment with Hawkeye Systems, Inc. (the “Company”) to which I claim
ownership as of the effective date of the Employee Proprietary Information and
Inventions Agreement (the “Agreement”) and that I desire to specifically clarify
are excluded from and not subject to this Agreement, which have been made,
conceived, reduced to practice or developed by me (in whole or in part, either
alone or jointly with others).

 

o No Inventions ________ (initials)

 

o See below:

 



 

 

 



 

o Additional sheets attached

 

2. Due to a prior confidentiality agreement, I cannot complete the disclosure
under Section 1 above with respect to inventions or improvements generally
listed below, the proprietary rights and duty of confidentiality with respect to
which I owe to the party(ies) identified below: As such, I provide and disclose
herewith a name for each such Invention and a listing of the party(ies) to whom
it belongs.

 

 



 

Invention/Improvement

 

Party(ies)

 

Relationship

1.

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 



 

o Additional sheets attached.

 

 

I acknowledge and agree that the list(s) above is/are exhaustive, fully
inclusive, and complete.

 



Employee Signature

           

Name (type or print)



 



 - 13 -

  



 

ATTACHMENT B

 

California Labor Code Section 2870. Application of provision that employee shall
assign or offer to assign rights in invention to employer.

 

(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer's equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

 

(1) Relate at the time of conception or reduction to practice of the invention
to the employer's business, or actual or demonstrably anticipated research or
development of the employer; or

 

(2) Result from any work performed by the employee for the employer.

 

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

 



 - 14 -

  



 

ATTACHMENT C

 

MUTUAL AGREEMENT TO ARBITRATE

 

This Mutual Agreement to Arbitrate (the “Arbitration Agreement”) is entered into
between Hawkeye Systems, Inc. (“Company”) and the undersigned employee, as of
the date set forth below. The words “you” and “your” in this Arbitration
Agreement refer to the undersigned employee and anyone acting on the employee’s
behalf including, without limitation, the employee’s family, heirs, agents and
assigns.

 

You and the Company are executing this Arbitration Agreement to obtain the
benefit of a speedy, impartial and cost-effective dispute resolution procedure.
For the right to resolve your claims by arbitration rather than through the
courts, you agree with the Company as follows:

 

1. Agreement to Arbitrate. Except as otherwise expressly provided in this
Arbitration Agreement, you and the Company agree to settle by final and binding
arbitration any claims and controversies arising out of or relating to your
employment by the Company (“Arbitrable Claims”), which the Company may have
against you or you may have against the Company or any of its affiliates, or
against any past or present owner, associate, employee, officer, director,
consultant or agent of the Company or any of its affiliates or successors in
interest, in their capacity as such, including but not limited to the following:
(a) any claim involving conduct alleged to be in violation of any local, state
or federal constitution, regulation, ordinance, statute or common law
(including, but not limited to, any claim of unlawful discrimination,
harassment, retaliation, or wage-and-hour law); (b) any claim arising out of or
relating to the ending of your employment with the Company; (c) any claim for
breach of any contract, covenant or duty owed, express or implied; (d) any claim
for fraud, misrepresentation, defamation, or any other tort; and (e) any claim
for personal, physical or emotional injury. This Agreement is enforceable under
and subject to the Federal Arbitration Act, 9 U.S.C. Sec 1 et. seq. THE PARTIES
AGREE THAT EACH MAY BRING CLAIMS AGAINST THE OTHER ONLY IN THEIR RESPECTIVE
INDIVIDUAL CAPACITIES, AND NOT AS A PLAINTIFF OR CLASS MEMBER IN ANY PURPORTED
CLASS, REPRESENTATIVE, OR COLLECTIVE ACTION.

 

2. Arbitration Procedures. Arbitration shall be filed with JAMS, Inc. (“JAMS”),
and heard by one arbitrator (the “Arbitrator”) in Los Angeles County,
California, or otherwise take place in or near the city in which you were last
employed by the Company, if not in Los Angeles County. The arbitration shall be
conducted in accordance with the JAMS Employment Arbitration Rules and
Procedures (the “Rules”) in effect at the time the claim is made. The Rules can
be found and obtained at www.jamsadr.com/rules-employment-arbitration/ or
alternatively can be obtained by requesting a copy from the Company’s HR
Administrator, or in the absence thereof, the Company’s Chief Executive Officer.
By signing this Agreement, you acknowledge that you have had an opportunity to
review the Rules before signing this Agreement. The Arbitrator shall have the
authority to order discovery by way of deposition, interrogatory, document
production, or otherwise, as the Arbitrator considers necessary to a full and
fair exploration of the issues in dispute, consistent with the expedited nature
of arbitration. The Arbitrator shall apply, as applicable, federal or California
substantive law and law of remedies. The Arbitrator’s remedial authority shall
be no greater than that available under each statutory or common law theory
asserted and is authorized to award any remedy or relief available under
applicable law that the Arbitrator deems just and equitable, including any
remedy or relief that would have been available to the parties had the matter
been heard in a court. The Arbitrator shall have the authority to provide for
the award of attorneys’ fees and costs if such award is separately authorized by
applicable law. The Arbitrator shall issue a written opinion that includes the
factual and legal basis for any decision and award, unless the parties agree
otherwise. A judgment upon any award rendered by the Arbitrator may be entered
in any court having jurisdiction. You, the Company, legal counsel and the
Arbitrator shall treat all arbitration proceedings, including any decision,
award and opinion in support thereof, as confidential, and the Arbitrator shall
issue such orders as are reasonably necessary to maintain such confidentiality.
You will be obligated to pay the then-current Superior Court of California
filing fee towards the costs of the arbitration and shall not be required to pay
any cost or expense of the arbitration that you would not be required to pay if
the matter had been heard in a court. The Company shall bear all other costs
unique to arbitration in compliance with applicable law.

 

3. Claims Not Covered by This Arbitration Agreement. This Arbitration Agreement
does not apply to or cover the following claims related to your employment by
the Company: (a) claims for workers’ compensation benefits; (b) claims for
unemployment compensation benefits; (c) claims brought in a court of competent
jurisdiction to compel arbitration under this Arbitration Agreement, to enforce
or vacate an arbitration award, or to obtain preliminary, injunctive and/or
other equitable relief in support of claims to be prosecuted in an arbitration
by either party; (d) claims based upon a pension or benefit plan that contains
an arbitration or other dispute resolution procedure, in which case the
provisions of such plan shall apply; (e) any whistleblower claims brought under
the Sarbanes-Oxley Act of 2002; and (f) any other claim not properly arbitrable
under the law or otherwise prohibited by law from being arbitrated .
Notwithstanding the unavailability of class or collective arbitration under this
Agreement, nothing herein is intended to limit an employee’s rights that exist
under the National Labor Relations Act and you will not experience any
retaliation for exercising such rights.

 



 - 15 -

  



 

4. Survival of Provisions. This Arbitration Agreement shall continue in effect
after your employment relationship with the Company ends and shall apply to any
arbitrable claim whether it arises or is asserted before, during or after the
ending of your employment relationship with the Company. You and the Company
agree that this Arbitration Agreement can be modified or revoked only by a
writing, signed by both you and the Company, which specifically states that you
and the Company both intend to modify or revoke this Arbitration Agreement.

 

5. Severability. If any one or more provisions of this Agreement is found, for
any reason, invalid, voidable or unenforceable, in whole or in part, with
respect to any claim or class of claims, the finding shall in no way affect any
other provision of this Agreement or the validity or enforcement of the
remainder of this Agreement, and any provision thus affected shall itself be
modified only to the extent necessary to bring the provision within the
applicable requirements of the law.

 

6. Sole and Entire Agreement. You and the Company acknowledge that this
Arbitration Agreement constitutes the complete agreement of the parties on the
subject matter contained herein, and supersedes any prior or contemporaneous
oral or written agreement or understanding on the subject matter contained
herein.

 

7. Consideration. The parties agree that there is good and valuable
consideration for the execution of the Agreement, including but not limited to,
your employment or continued employment with the Company, as applicable, the
requirement that the agreement to arbitrate all claims is mutual between the
parties, and other good and valuable consideration.

 



HAWKEYE SYSTEMS, INC.

   By:

 

 

 

Name:

 

 

 

 

Title:  

 

 

 

Date:  



  



 - 16 -

  



  

EMPLOYEE’S ACCEPTANCE

 

I acknowledge that I have carefully read and understand the foregoing
Arbitration Agreement and that I agree to be bound by and comply with all of its
terms. I acknowledge that I have entered into this Arbitration Agreement
voluntarily and that I am not relying on any representation, oral or written, as
to the effect, enforceability or meaning of this Arbitration Agreement, except
as specifically set forth in this Arbitration Agreement. I UNDERSTAND AND
ACKNOWLEDGE THAT BY SIGNING THIS ARBITRATION AGREEMENT, THE COMPANY AND I ARE
GIVING UP THE RIGHT TO A JURY TRIAL AND TO A TRIAL IN A COURT OF LAW WITH
RESPECT TO ANY ARBITRABLE CLAIM EITHER OF US MAY HAVE AGAINST THE OTHER. I ALSO
UNDERSTAND AND ACKNOWLEDGE THAT, BY SIGNING THIS ARBITRATION AGREEMENT, THE
COMPANY AND I EACH EXPRESSLY WAIVE THE RIGHT TO PURSUE ANY ARBITRABLE CLAIM
AGAINST THE OTHER THROUGH ANY PURPORTED CLASS OR COLLECTIVE ACTION OR OTHER
REPRESENTATIVE ACTION.

 



 

 

 

 

 

 

Employee Name

 

Employee Signature

 

Date

 



 

 



- 17 -



 